Affirmed and Memorandum Opinion filed November 10, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00201-CR
                              NO. 14-15-00202-CR

                  ANTHONY DEON BRADFORD, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 122nd District Court
                           Galveston County, Texas
               Trial Court Cause Nos. 14CR0146 and 14CR0147

                 MEMORANDUM                      OPINION


      Appellant appeals his convictions for possession of a controlled substance
with intent to deliver and tampering with evidence. Appellant’s appointed counsel
filed a brief in which she concludes the appeal in each case is wholly frivolous and
without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record in each case and
demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). The record was provided to
appellant. As of this date, more than 60 days have passed and no pro se response
has been filed.

      We have carefully reviewed the record in each case and counsel’s brief and
agree the appeal in each case is wholly frivolous and without merit. Further, we
find no reversible error in the record in either case. We are not to address the
merits of each claim raised in an Anders brief or a pro se response when we have
determined there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2